Citation Nr: 0710805	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1973.  Records also reflect subsequent periods of 
active duty for training and inactive duty training with the 
Army and Air Force National Guards of West Virginia.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center (VAROIC) in Philadelphia, Pennsylvania.

In January 2007, the veteran and his wife appeared at the 
Cleveland RO and testified via video before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After his January 2007 personal hearing, the veteran 
submitted a January 2000 earnings statement, a February 2000 
payroll history statement, a Form 1099-Misc for the tax year 
2000, and three statements from fellow servicemen.  While the 
RO has already reviewed the buddy statements, it has not yet 
considered the financial documents.  The veteran has not 
waived initial RO consideration of the new evidence, and he 
is entitled to initial review by the agency of original 
jurisdiction.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record, to include all 
additional evidence received since the most recent 
supplemental statement of the case, and readjudicate the 
issue.  Unless the full benefit sought by the veteran is 
granted, the RO should furnish the veteran with an 
appropriate supplemental statement of the case.  The 
case should be returned to the Board after the veteran 
is afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




